EXHIBIT 10.1

2004 Bonuses & 2005 Base Salaries for Certain Executive Officers

                  Name and Principal Position(s) 1   2004 Bonus   2005 Base
Salary
David A. Dull Vice President of Business Affairs, General Counsel and Secretary
  $ 55,000     $ 250,000  
Bruce E. Kiddoo Vice President and Corporate Controller
    40,000       220,000  
Vahid Manian Vice President of Manufacturing Operations
    55,000       250,000  
Andrew J. Pease Vice President of Worldwide Sales
    55,000       250,000  
William J. Ruehle Vice President and Chief Financial Officer
    60,000       260,000  

1 The Compensation Committee did not establish the base salary of Scott A.
McGregor, the Chief Executive Officer of the company, on February 1, 2005
because the 2005 base salary of Mr. McGregor was established when he joined
Broadcom in January 2005. Since Mr. McGregor was not employed by Broadcom during
2004, he did not receive a 2004 bonus.

